                            Case 1:19-cr-10371-DJC Document 17 Filed 07/31/20 Page 1 of 1


 ~l\0442



                                                                     aftg'Jg~TATES DISTRICT COURT
                                                                                      District of              Massachu setts
                                    U.S. OISTRICl COURT                                              - - --------------------
                                       oiSTRICT OF MASS.
            UNITED STATES OF AMERICA
                                                                                                                        WARRANT FOR ARREST
                                    V.
                            Trevor Lucas                                                         Case Number: 19-10371-DJC



To: The United States Marshal
    and any Authorized United States Officer


            YOU ARE HEREBY COMMANDED to arrest                                               Trevor Lucas
                                                                                                                                            Name

and bring him or her forthwith to the nearest magistrate judge to answer a(n)

••   Indictment            ••   nformation                 •   Complaint       DO Order of
                                                                                    COUl1
                                                                                                 • 0Probation
                                                                                                        Violation
                                                                                                                             ri/     Supervised Release
                                                                                                                                     Violation Petition
                                                                                                                                                           •    Violation
                                                                                                                                                                Notice
                                                                                                        Petition

charging him or her with (brief description of offense)




in violation of Title


Matthew McKillop
Name of Issu ing Officer                                                                            • 1gn.11urc ot lss111ng Of)kcr


Deputy Clerk                                                                                        7/28/20                          U.S. District Court, Boston MA
Title of Issuing Officer                                                                            Date                              Locat ion




     This warrant was received and executed with the arrest                                 oftlI9f FfN~fffSff1dant at t) 2- Z~j _. 2/JZC)


 DATE RECEIVED                     :-..'A:\IE   ,\l'.;D   TITLE OF ARRESTl:-..'G OFFICER                      SIG~A TURE OF ,\ RRESTl!'-G OFF ICER

 DATE OF 1\RREST
